NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RONALD J. MARZULLO,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D17-3953
                                             )
JOYCE MARZULLO a/k/a Joyce Bryan,            )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 25, 2018.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Ronald J. Marzullo, pro se.

Joyce Marzullo a/k/a Joyce Bryan, pro se.



PER CURIAM.

              In this appeal, the former husband, Ronald J. Marzullo, challenges a

nonfinal order denying his supplemental counter petition for modification of alimony and

for retroactive modification of alimony and granting the former wife, Joyce Marzullo's,

supplemental counter petition for modification of alimony, for retroactive alimony, for

modification of retirement benefits, and for retroactive retirement benefits and payment

of alimony arrears. We dismiss the appeal in part as it pertains to the portion of the
order granting the former wife a share of the former husband's retirement benefits. That

portion of the order is nonfinal and nonappealable as the trial court has not yet set an

amount for the award of either current or retroactive retirement benefits and, in fact,

expressly reserved jurisdiction to set the amount for retroactive retirement benefits and

to enter an order to that effect. Cf. Rollins Fruit Co. v. Wilson, 923 So. 2d 516, 519-20

(Fla. 2d DCA 2005) (holding that where trial court reserved jurisdiction to determine

amount due to one party and to enter a judgment for that amount in that party's favor,

the order on appeal was not final and thus dismissal of appeal was appropriate). In all

other respects, the order on appeal is affirmed.

              Affirmed in part; dismissed in part.



LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.




                                            -2-